Case:20-10069-TBM Doc#:39 Filed:08/25/20                   Entered:08/25/20 16:46:28 Page1 of 19


                             UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO
                              Bankruptcy Judge Thomas B. McNamara


     In re:
                                                        Bankruptcy Case No. 20-10069 TBM
     DENICE PATRICIA MADRID-BASKIN,                     Chapter 13

   Debtor.
 _______________________________________________________________________

  ORDER DENYING CONFIRMATION OF DEBTOR’S AMENDED CHAPTER 13 PLAN
 _______________________________________________________________________

                                           I.    Introduction.

        In 2017, Debtor Denice Patricia Madrid-Baskin (the “Debtor”) bought a used Honda
 Accord (the “Car”). She agreed to pay a total of $14,626. Such amount covered the price
 of the Car plus some additional assorted charges, including $295 for “gap waiver or gap
 coverage insurance” (the “GAP Insurance”). She put $3,250 down and borrowed the rest
 under a loan secured by the Car. And, she committed to pay off the principal balance,
 plus interest, to the assignee of the loan: Westlake Services, LLC d/b/a Westlake
 Financial Services (“Westlake Financial”).

        A few years later, the Debtor filed for protection under Chapter 13 of the
 Bankruptcy Code. Westlake Financial submitted a secured proof of claim for $10,537.
 Then, the Debtor filed a Chapter 13 Plan. She proposed to pay Westlake Financial only
 the “confirmation value” of the Car (which she contends is $7,665), plus interest at 5% per
 annum over five years. In bankruptcy vernacular, the Debtor wants to bifurcate and cram
 down Westlake Financial’s secured claim to the current value of the Car, stripping $2,872
 from Westlake Financial’s secured claim and leaving the balance unsecured and unpaid.

         The Chapter 13 Trustee, Douglas B. Kiel (the “Chapter 13 Trustee”), objected to
 the treatment of Westlake Financial under the Chapter 13 Plan. The Chapter 13 Trustee
 contends that under the Bankruptcy Code’s1 so-called “hanging paragraph” (located
 between 11 U.S.C. §§ 1325(a)(9) and (b)(1)), the Debtor cannot strip down Westlake
 Financial’s claim because she purchased the Car within 910 days prior to filing for
 bankruptcy and Westlake Financial has a purchase money security interest in the Car to
 the full extent of the balance of the loan (excepting only $295 attributable the GAP
 Insurance). According to the Chapter 13 Trustee, the Debtor must pay Westlake
 Financial without cramming down the debt.


 1
        11 U.S.C. § 101 et seq. Unless otherwise indicated, all references to “Section” are to Sections of
 the Bankruptcy Code.
Case:20-10069-TBM Doc#:39 Filed:08/25/20                      Entered:08/25/20 16:46:28 Page2 of 19


        The Debtor asks the Court to confirm the Chapter 13 Plan anyway. She concedes
 that she borrowed $11,376 but notes that $295 of the loan proceeds were used to
 purchase the GAP Insurance. She contends that Westlake Financial cannot have a
 purchase money security interest in the Car for the GAP Insurance part of the loan. Even
 the Chapter 13 Trustee agrees. But then the Debtor makes a huge leap. She argues that
 because the transaction involved $295 in GAP Insurance, Westlake Financial’s purchase
 money security interest in the Car has been destroyed altogether so that the Debtor may
 cram down the entire debt.

         The Debtor presents an aggressive and technical legal argument. However, the
 Court concludes that the Debtor cannot strip down the debt. Even if a portion of the loan
 proceeds were used to pay for the GAP Insurance, such use does not transform the
 entire loan into a non-purchase money obligation under Colorado law. Instead, Colorado
 law permits dual status: the GAP Insurance part of the loan may be considered a non-
 purchase money obligation, while the balance of the loan retains its character as a
 purchase money obligation. Thus, the Debtor cannot invoke cram-down and the Chapter
 13 Plan cannot be confirmed.

                                     II.      Jurisdiction and Venue.

        This Court has jurisdiction to enter final judgment on the issues presented in this
 bankruptcy case pursuant to 28 U.S.C. § 1334. The plan confirmation dispute is a core
 proceeding under 28 U.S.C. §§ 157(b)(2)(A) (matters concerning administration of the
 estate), (b)(2)(L) (confirmation of plans), and (b)(2)(O) (other proceedings affecting the
 liquidation of the assets of the estate or the adjustment of the debtor-creditor or the equity
 security holder relationship). Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408
 and 1409.

                                    III.     Procedural Background.

 A.      The Bankruptcy Filing and Westlake Financial’s Proof of Claim.

       The Debtor filed for protection under Chapter 13 of the Bankruptcy Code on
 January 6, 2020.2 Contemporaneously, she filed her Statement of Financial Affairs and
 Schedules.3 Only 15 creditors filed proofs of claim in her bankruptcy case. On January

 2
           Docket No. 1; Stip. Fact No. 1. Unless otherwise indicated, the Court will refer to particular
 documents from the CM/ECF docket for this Bankruptcy Case, using the convention: “Docket No. ___.”
 The Chapter 13 Trustee and the Debtor submitted “Stipulated Facts” (Docket No. 32). When referencing a
 particular Stipulated Fact, the Court will use the citation: “Stip. Fact No. ___.” The parties separately filed
 an attachment to the Stipulated Facts to which they refer as Exhibit 1 (Docket No. 33). The Court will also
 refer to the attachment as Exhibit 1 and use the citation: “Ex. 1.” The Court notes that Exhibit 1 is Westlake
 Financial’s Proof of Claim 3-1. In addition to the Proof of Claim form, Westlake Financial attached four
 supporting documents. The parties stipulated to the admissibility of Exhibit 1. (Stip. Fact No. 6.) However,
 the parties neither separately labeled each document nor assigned page numbers to the pages within
 Exhibit 1. Thus, when the Court refers to Exhibit 1 or one of the documents within it, the Court will identify it
 only as “Ex. 1.”
 3
           Docket No. 1.



                                                         2
Case:20-10069-TBM Doc#:39 Filed:08/25/20                  Entered:08/25/20 16:46:28 Page3 of 19


 27, 2020, Westlake Financial filed Proof of Claim No. 3-1 in the amount of $10,537, plus
 interest at the rate of 20.90% per annum, based on an automobile loan (the “Westlake
 Financial Claim”). The Westlake Financial Claim is the single largest claim filed against
 the Debtor’s bankruptcy estate. Westlake Financial asserts that the debt is secured by
 the Car. The Debtor has not objected to the Westlake Financial Claim.

 B.      The Debtor’s Chapter 13 Plan.

        On April 1, 2020, the Debtor filed an Amended Chapter 13 Plan (the “Chapter 13
        4
 Plan”). In the Chapter 13 Plan, the Debtor proposes to make monthly payments to the
 Chapter 13 Trustee of $365 for 58 months, yielding total payments of $21,170. With
 respect to the Westlake Financial Claim, the Debtor proposes to cram down the debt
 based upon the “confirmation value” of the Car.5 The Debtor asserts that the
 “confirmation value” of the Car is $7,655. Thus, she contends that she should pay only
 that amount ($7,655) plus 5% interest per annum over 58 months which results in a “total
 amount payable” to Westlake Financial of $8,494.6 In the Chapter 13 Plan, the Debtor
 also explained (in bankruptcy-speak): “Debtor proposes to ‘cram down’ her vehicle. She
 purchased gap insurance on the vehicle, as such, the vehicle is not all PMSI and may be
 crammed.”

 C.      The Confirmation Process.

        The Debtor sent the Chapter 13 Plan to all creditors. Westlake Financial did not
 object to its treatment. However, the Chapter 13 Trustee did.7 In the Objection, the
 Chapter 13 Trustee stated:

                 Part 7.4.A of the plan provides for Westlake Financial[’s Claim]
                  . . . as a claim subject to “cram down” under 11 U.S.C. § 506
                 . . . . Debtor purchased a motor vehicle for personal use on
                 October 27, 2017. Therefore, the vehicle was purchased
                 within 910 days prior to filing the Petition and cannot be
                 crammed down pursuant to 11 U.S.C. § 1325(a)(9).

                 Part 12 of the plan states that Debtor “purchased additional
                 gap insurance on the vehicle, as such, the vehicle is not all
                 PMSI and may be crammed.” The portion of the claim
                 attributable to gap insurance may not be a purchase money
                 security interest (PMSI) and not protected by the hanging
                 paragraph of 11 U.S.C. § 1325. However, under the “dual

 4
         Docket No. 19; Stip. Fact No. 2.
 5
         Stip. Fact No. 2.
 6
         The Chapter 13 Plan does contemplate that any remainder owing to Westlake Financial after
 subtracting the $7,655 “confirmation value” of the Car may be classified as an unsecured claim. But, under
 the Chapter 13 Plan, unsecured creditors will receive almost nothing — only $100 to be split pro rata among
 all unsecured creditors.
 7
         Docket No. 21, the “Objection.”



                                                     3
Case:20-10069-TBM Doc#:39 Filed:08/25/20                Entered:08/25/20 16:46:28 Page4 of 19


               status” rule applied by the court in In re McCauley, 398 B.R.
               41, 46-47 (Bankr. D. Colo. 2009), a secured obligation is
               divided into a PSMI and non-PSMI and the hanging paragraph
               of 11 U.S.C. § 1325 prevents “cram down” of the PMSI portion
               of the claim.8

        The Court conducted two non-evidentiary hearings on confirmation.9 Ultimately,
 the Debtor and the Chapter 13 Trustee framed the dispute as primarily “legal” (as
 opposed to factual) and agreed to present the Court with a set of stipulated facts rather
 than taking the matter to an evidentiary hearing. True to their word, the Debtor and the
 Chapter 13 Trustee thereafter submitted fifteen “Stipulated Facts”10 plus an attachment,
 Exhibit 1.11 They also reaffirmed that both parties “consent to a ruling by the Court on the
 pleadings only and no evidentiary hearing is necessary.”12 Consistent with the foregoing
 consents, the Court determines that no evidentiary hearing is required. Instead, for
 evidence, the Court will rely exclusively on the Stipulated Facts. The Court also
 appreciates that both the Debtor and the Chapter 13 Trustee submitted helpful briefing on
 the legal issues.13 Thus, the confirmation dispute is ripe for decision.

                                      IV.       Findings of Fact.

       Based on the Stipulated Facts, the Court makes the following findings of fact under
 Fed. R. Civ. P. 52(a)(1), as incorporated by Fed. R. Bankr. P. 7052.

          On October 27, 2017, the Debtor purchased the Car (a used 2012 Honda Accord)
 from Mister Auto.14 To complete the purchase of the Car, Mister Auto (as Seller) and the
 Debtor (as Buyer) entered into and executed a “Retail Installment Contract and Security
 Agreement,” dated October 27, 2017 (the “Contract”).15 According to the Contract, the
 “Cash Price” of the Car, including sales tax, was $13,994.65.16 As part of the transaction,
 the Debtor also agreed to pay a few additional charges including: (1) “filing fees” paid to
 “public officials” of $37.20; (2) a “delivery and handling fee” of $299.00; and (3) “gap
 waiver or gap coverage insurance” of $295.00 from Knight Management Insurance
 Services.17 Thus, the total “all-in” amount charged by Mister Auto for the “Cash Price” of
 the Car and additional charges was $14,625.85.18

         The Debtor made a down payment of $3,250.00, leaving an unpaid balance of


 8
       Docket No. 21.
 9
       Docket Nos. 25 and 30.
 10
       Docket No. 32, the “Stipulated Facts.”
 11
       Ex. 1.
 12
       Stip. Fact No. 4.
 13
       Docket Nos. 34 and 35.
 14
       Stip. Fact No. 5.
 15
       Stip. Fact No. 6 and Ex. 1.
 16
       Stip. Fact No. 7.
 17
       Stip. Fact No. 9 and Ex. 1.
 18
       Stip. Fact Nos. 7, 8 and 9; and Ex. 1.



                                                    4
Case:20-10069-TBM Doc#:39 Filed:08/25/20            Entered:08/25/20 16:46:28 Page5 of 19


 $11,375.85.19 The Court received no evidence as to how the down payment was applied
 (i.e., as against the “Cash Price” of the Car or toward the additional charges). In any
 event, Mister Auto financed the unpaid balance for the Debtor through the Contract. As
 part of the Contract, the Debtor agreed to pay Mister Auto “the principal amount of
 $11,375.85” plus interest at the rate of 20.90% per annum all through 52 payments of
 $337.27 per month.20 To secure her obligations to Mister Auto under the Contract, the
 Debtor gave Mister Auto a security interest in the Car.21

         In terms of governing law, Mister Auto and the Debtor agreed that the Contract
 would be governed “by the law of Colorado and applicable federal law and regulations.”22
 Furthermore, the parties agreed “to make this Contract subject to [the Colorado Uniform
 Consumer Credit Code], so that for purposes of the UCCC this is a consumer credit
 transaction . . . .”23 The transaction closed in Colorado.

       With respect to the GAP Insurance purchased by the Debtor, the Contract states:

               Additional Protections. You may buy any of the following
               voluntary protection plans. They are not required to obtain
               credit, are not a factor in the credit decision, and are not a
               factor in the terms of credit or the related sale of the Vehicle.
               The voluntary protections will not be provided unless you sign
               and agree to pay the additional cost.24

 Then, the Debtor signed under the notation: “Gap Waiver or Gap Coverage; Term 52
 months; Price $295.” So, the Debtor obtained GAP Insurance.25

         The same day that the parties signed the Contract, Mister Auto assigned the
 Contract to Westlake Financial.26 Thus, Westlake Financial is the secured counter-party
 to the Contract. To evidence its security interest in the Car, Westlake Financial caused it
 to be listed as the “First Lienholder” on the Certificate of Title issued by the Colorado
 Department of Motor Vehicles.27

         The Debtor and Westlake Financial agree that the Car is a motor vehicle that was
 acquired for the personal use of the Debtor within the 910-day period preceding the date
 of the filing of the Debtor’s bankruptcy petition.28 Furthermore, the current “replacement
 value” of the Car is $7,655.00.29 Thus, the Debtor owes more under the Contract than

 19
       Stip. Fact Nos. 8 and 10; and Ex. 1.
 20
       Stip. Fact No. 10; and Ex. 1.
 21
       Ex. 1.
 22
       Id.
 23
       Id.
 24
       Id. and Stip. Fact Nos. 11 and 12.
 25
       Ex. 1.
 26
       Id.
 27
       Id.
 28
       Stip. Fact Nos. 13 and 14.
 29
       Stip. Fact No. 15.


                                               5
Case:20-10069-TBM Doc#:39 Filed:08/25/20            Entered:08/25/20 16:46:28 Page6 of 19


 the Car is worth.

                                 V.     Legal Conclusions.

 A.     General Statutory Framework and Burden of Proof for Confirmation.

        Chapter 13 of the Bankruptcy Code “allows a debtor to retain his property if he
 proposes, and gains court confirmation of, a plan to repay his debts over a three- to five-
 year period.” Harris v. Viegelahn, 135 S. Ct. 1829, 1835 (2015). Under Section
 1322(a)(1), a Chapter 13 plan must “provide for the submission of all or such portion of
 future earnings or other future income of the debtor to the supervision and control of the
 trustee as is necessary for the execution of the plan.” 11 U.S.C. § 1322(a)(1). For a
 Chapter 13 plan to be confirmed, a Chapter 13 debtor must satisfy all the requirements of
 Section 1325(a) plus, if there is an objection, the additional mandates of Section 1325(b).

        In confirmation contests, the Debtor bears the burden of proving the required
 elements of Section 1325. In re Melendez, 597 B.R. 647, 657-58 (Bankr. D. Colo. 2019);
 In re Vinger, 540 B.R. 782, 786 (Bankr. D. Colo. 2015); In re McDonald, 508 B.R. 187,
 205 (Bankr. D. Colo. 2014); In re Toxvard, 485 B.R. 423, 432 (Bankr. D. Colo. 2013). The
 legal standard is the preponderance of the evidence. In re Fassi, 2013 WL 2190158, at
 *1 (Bankr. D. Colo. May 21, 2013).

 B.     Treatment of Claims Secured By Motor Vehicles in Chapter 13.

        The treatment of secured claims in Chapter 13 can be a tricky business and
 requires careful consideration of a patchwork of statutes establishing both general rules
 and exceptions to the rules. The starting place is Section 506(a), a general statute
 applicable to all Chapters of the Bankruptcy Code, which states:

               (1)   An allowed claim of a creditor secured by a lien on
                     property in which the estate has an interest . . . is a
                     secured claim to the extent of the value of such
                     creditor’s interest in the estate’s interest in such
                     property . . . and is an unsecured claim to the extent
                     that the value of such creditor’s interest . . . is less than
                     the amount of such allowed claim . . . .

               (2)   If the debtor is an individual in a case under chapter 7
                     or 13, such value with respect to personal property
                     securing an allowed claim shall be determined based
                     on the replacement value of such property as of the
                     date of the filing of the petition without deduction for
                     costs of sale or marketing. . . . .

 In the context of a Chapter 13 individual debt adjustment case in which the plan provides
 for secured claims, the Court is required by the statute to confirm a plan if all the
 requirements of Section 1325(a) are met, including:


                                               6
Case:20-10069-TBM Doc#:39 Filed:08/25/20           Entered:08/25/20 16:46:28 Page7 of 19



              With respect to each allowed secured claim provided for by
              the plan —

              (A)   the holder of such claim has accepted the plan;

              (B)   (i)     the plan provides that—

                            (I)    the holder of such claim retain the lien
                                   securing such claim until the earlier of —

                                   (aa)   the payment of the underlying debt
                                          determined under nonbankruptcy
                                          law; or

                                   (bb)   discharge under section 1328;
                                          and

                            (II)   if the case under this chapter is dismissed
                                   or converted without completion of the
                                   plan, such lien shall also be retained by
                                   such holder to the extent recognized by
                                   applicable nonbankruptcy law;

                    (ii)    the value, as of the effective date of the plan, of
                            property to be distributed under the plan on
                            account of such claim is not less than the
                            allowed amount of such claim . . . .; and

                    (iii)   if —

                            (I)    property to be distributed . . . is in the form
                                   of periodic payments, such payments
                                   shall be in equal monthly amounts; and

                            (II)   the holder of the claim is secured by
                                   personal property, the amount of such
                                   payments shall not be less than an
                                   amount sufficient to provide . . . adequate
                                   protection during the period of the plan; or

              (C)   the debtor surrenders the property securing such claim
                    to such holder . . . .

 11 U.S.C. § 1325(a)(5).




                                              7
Case:20-10069-TBM Doc#:39 Filed:08/25/20           Entered:08/25/20 16:46:28 Page8 of 19


        What do these two provisions mean together in more understandable terms? The
 United States Court of Appeals for the Tenth Circuit (the “Tenth Circuit”) provided a
 helpful summary in plain English:

               [Chapter 13 debtors] . . . are normally permitted, if they wish,
               to bifurcate each secured debt into two claims: (1) an amount
               equal to the present value of the collateral, and (2) any
               excess. The excess portion is converted into unsecured debt.
               The [Chapter 13] plan can then be “crammed down,” or
               confirmed over the secured creditor’s objection so long as the
               creditor receives a lien securing the claim and the plan
               provides for payments to the creditor over the life of the plan
               equal to the present value of the collateral. Whether debt is
               secured or unsecured is significant because secured creditors
               generally must be repaid in full before unsecured creditors
               receive anything.

 Ford v. Ford Motor Credit Corp. (In re Ford), 574 F.3d 1279, 1282 (10th Cir. 2009). So,
 the general rules — Sections 506(a) and 1325(a)(5) — together allow for bifurcation and
 cram down or strip down. Wachovia Dealer Servs. v. Jones (In re Jones), 530 F.3d 1284,
 1289 (10th Cir. 2008) (“Under § 506(a), a claim secured by a lien is separated, or
 bifurcated, into a secured portion reflecting the value of the property and an unsecured
 portion reflecting the remaining debt or deficiency.”).

        But general rules like these come with exceptions. The principal common
 exception in Chapter 13 cases pertains to home mortgages. Chapter 13 debtors cannot
 modify the rights of “holders of secured claims . . . secured only by a security interest in
 real property that is the debtor’s principal residence . . . .” 11 U.S.C. § 1322 (b)(2). That
 exception is not implicated in this dispute. However, the second-most common exception
 deals with motor vehicles purchased within two and a half years before bankruptcy.

        That exception is at the heart of this case. Enacted in 2005 as part of the
 Bankruptcy Abuse Prevention and Consumer Protection Act, Publ. L. No. 109-8, 119 Stat.
 23, 80 (2005), the motor vehicle exception seems a sort of legislative largess to protect
 automobile dealers and financing companies. See Ford Motor Credit Co., LLC v. Dale (In
 re Dale), 582 F.3d 568, 572 (5th Cir. 2009) (hanging paragraph enacted “[i]n apparent
 response to the undesirable effects of [ ] cramdown on car dealers”); In re Duke, 345 B.R.
 806, 809 (Bankr. W.D. Ky. 2006) (“It is interesting to note that the section of BAPCPA that
 added [the motor vehicle exception] was entitled: ‘Giving Secured Creditors Fair
 Treatment in Chapter 13 . . . Restoring the Foundation for Secured Credit.’”).

        The motor vehicle exception is a bit hard to find. Congress did not see fit to give
 the exception its own statutory alphanumeric designation. Instead, the legislature
 jammed it in a statutory netherworld between 11 U.S.C. § 1325(a)(9) and 11 U.S.C.
 § 1325(b)(1). Some perceptive bankruptcy judge or scholar called it the “hanging
 paragraph” — and the name stuck. The one-sentence hanging paragraph says this:



                                               8
Case:20-10069-TBM Doc#:39 Filed:08/25/20             Entered:08/25/20 16:46:28 Page9 of 19


               For purposes of paragraph (5) [11 U.S.C. § 1325(a)(5)],
               section 506 shall not apply to a claim described in that
               paragraph if the creditor has a purchase money security
               interest securing the debt that is the subject of the claim, the
               debt was incurred within the 910-day period preceding the
               date of the filing of the petition, and the collateral for that debt
               consists of a motor vehicle . . . acquired for the personal use
               of the debtor, or if collateral for that debt consists of any other
               thing of value, if the debt was incurred during the 1-year period
               preceding that filing.

 11 U.S.C. § 1325(a)(9)-(b)(1). For ease of reference, the Court refers to the foregoing
 motor vehicle exception as the “Hanging Paragraph.”

         Breaking the Hanging Paragraph text down into more manageable bites, the
 general bifurcation or cram down rules encompassed in Sections 506(a) and 1325(a)(5)
 do “not apply” if: (1) the creditor has a purchase money security interest securing the
 debt; (2) the debt was incurred within 910-days [a period that equates to roughly two and
 a half years] before the bankruptcy filing; and (3) the collateral consists of a motor vehicle
 bought for personal use of the debtor. See Graupner v. Nuvell Credit Corp. (In re
 Graupner), 537 F.3d 1295, 1298 (11th Cir. 2008) (similar list of elements of Hanging
 Paragraph); Ford, 574 F.3d at 1282 (“The hanging paragraph protects creditors holding a
 ‘purchase money security interest’ . . . from § 506(a) bifurcation and cramdown.”); Jones,
 530 F.3d at 1289 (“the bifurcation provision of § 506 does not apply to 910 car claims); In
 re Munzberg, 388 B.R. 529, 535 (Bankr. D. Vt. 2008) (describing elements of hanging
 paragraph).

 C.     The Hanging Paragraph Prevents Bifurcation and Cram Down of Most of the
        Debt Owed to Westlake Financial.

        1.     The Debtor Contests Only the “Purchase Money Security Interest”
               Element of the Hanging Paragraph.

        Both the Debtor and the Chapter 13 Trustee acknowledge that most of the
 elements of the Hanging Paragraph exception for motor vehicles are present and
 undisputed. The debt owed to Westlake Financial is $10,537, plus interest at the rate of
 20.90% per annum, as set forth in the Westlake Financial Claim. According to Fed. R.
 Bankr. P. 3001(f) “[a] proof of claim executed and filed in accordance with these rules
 shall constitute prima facie evidence of the validity and amount of the claim.” And, a
 properly filed proof of claim is “deemed allowed” unless there is an objection to it.
 11 U.S.C. § 502(a). In this case, the Westlake Financial Claim is valid on its face.
 Further, the Debtor has not objected to either the amount or the secured nature of the
 Westlake Financial Claim. So, the secured debt has been established.

       With respect to the 910-day time requirement contained in the Hanging Paragraph,
 the debt evidenced by the Westlake Financial Claim was incurred within 910 days prior to
 the Debtor’s bankruptcy. The Debtor bought the Car on October 27, 2017. She filed for


                                                9
Case:20-10069-TBM Doc#:39 Filed:08/25/20           Entered:08/25/20 16:46:28 Page10 of 19


 bankruptcy on January 6, 2020. So, the time interval between the purchase of the Car
 and the bankruptcy filing was 801 days — well within the 910 statutory time period in the
 Hanging Paragraph. The parties also stipulated that “[t]he debt owed to [Westlake
 Financial] was incurred within the 910-day period preceding the date of the filing of the
 petition.”30

        The debt owed to Westlake Financial is secured by the Car which is a “motor
 vehicle” within the meaning of the Hanging Paragraph. And, the Car was purchased for
 the personal use of the Debtor. In the Contract, the parties confirmed that the purchase
 of the vehicle was a “consumer credit transaction.” The parties also stipulated that the
 Car “is a motor vehicle that was acquired for the personal use of the Debtor.”31

        So, two out of the three elements of the Hanging Paragraph easily have been
 established. All that remains is a fight over the purchase money security interest part of
 the Hanging Paragraph. The critical question is whether Westlake Financial “has a
 purchase money security interest securing the debt that is the subject of the claim.”

        2.      Whether Westlake Financial Has a Purchase Money Security Interest
                Securing the Debt Is a Matter of State Law.

         This dispute requires the Court to engage in a statutory interpretation exercise.
 Although the Hanging Paragraph uses the key phrase “purchase money security interest,”
 the Bankruptcy Code does not contain a definition of the term. In the absence of a
 specific statutory definition, courts are supposed to start with the “plain” or “ordinary”
 meaning of the text. Clark v. Rameker, 573 U.S. 122, 127 (2014); Hamilton v. Lanning,
 560 U.S. 505, 513, (2010); Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187 (1995)
 (“[w]hen terms used in a statute are undefined, we give them their ordinary meaning . . .”).
 However, the phrase “purchase money security interest” has no plain or ordinary
 meaning. Indeed, most Americans faced with that four-word combination probably think
 of it as some sort of indecipherable legalese. The United States Court of Appeals for the
 Fifth Circuit characterized the phrase “purchase money security interest” as “a term of
 art.” Dale, 582 F.3d at 573. Strange art at that.

        Lacking a Bankruptcy Code definition and any plain or ordinary meaning, a pair of
 binding Tenth Circuit decisions instruct the Court to resort to state law. Ford, 574 F.3d at
 1283 (applying Kansas UCC to interpret purchase money security interest in Hanging
 Paragraph); Billings v. AVCO Colo. Indus. Bank (In re Billings), 838 F.2d 405 (10th Cir.
 1988) (applying Colorado UCC to construe purchase money security interest in Section
 522(f)). Other appellate decisions are in accord. See Dale, 582 F.3d at 573 (applying
 Texas UCC in construing Hanging Paragraph purchase money security interest
 requirement); Wells Fargo Fin. Acceptance v. Price (In re Price), 562 F.3d 618, 624 (4th
 Cir. 2009) (applying North Carolina UCC when considering purchase money security
 interest under Hanging Paragraph); Reiber v. GMAC, LLC (In re Peaslee), 547 F.3d 177,

 30
        Stip. Fact No. 13.
 31
        Stip. Fact No. 14.



                                              10
Case:20-10069-TBM Doc#:39 Filed:08/25/20             Entered:08/25/20 16:46:28 Page11 of 19


 184 (2nd Cir. 2008) (“state law governs the definition of PMSI in the hanging paragraph”);
 Graupner, 537 F.3d at 1301 (applying Georgia UCC to Hanging Paragraph). Resorting to
 state law is necessary because when assessing the substance of property rights and
 security interests in bankruptcy “the basic federal rule is that state law governs.” Butner
 v. U.S., 440 U.S. 48, 57 (1979).

        In this dispute, Colorado law governs the property rights between the parties and
 interpretation of the meaning of the phrase “purchase money security interest” since the
 Debtor purchased the Car in Colorado and the Contract provides for Colorado law. Both
 the Debtor and the Chapter 13 Trustee agree that a part of the Colorado Uniform
 Commercial Code, COLO. REV. STAT. § 4-9-103, dictates what qualifies as a purchase
 money security interest. The statute contains a specific definition of “purchase-money
 security interest,” but the definition requires several cross-references. According to COLO.
 REV. STAT. § 4-9-103(b)(1):

               A security interest in goods is a purchase-money security
               interest: (1) To the extent the goods are purchase-money
               collateral with respect to that security interest . . . .

 This definition uses the phrase “purchase-money collateral,” which itself is defined as
 “goods . . . that secures a purchase-money obligation incurred with respect to that
 collateral.” COLO. REV. STAT. § 4-9-103(a)(1). And, “purchase money obligation” means
 “an obligation incurred as all or part of the price of the collateral or for value given to
 enable the debtor to acquire rights in or the use of the collateral if the value is in fact so
 used.” COLO. REV. STAT. § 4-9-103(a)(2).

         In the balance of the statute, the Colorado legislature recognized a distinction
 between consumer-goods transactions and non-consumer-goods transactions. COLO.
 REV. STAT. § 4-9-103(e)-(h). A consumer-goods transaction means “a consumer
 transaction in which “[a]n individual incurs an obligation primarily for personal, family, or
 household purposes; and . . . [a] security interest in consumer goods secures the
 obligation.” COLO. REV. STAT. § 4-9-102(24); see also COLO. REV. STAT. §§ 4-9-102(22),
 (23), (25), and (26) (related definitions of “consumer debtor,” “consumer goods,”
 “consumer obligor,” and “consumer transaction.”).

            For non-consumer-goods transactions, Colorado adopted a dual status rule
 providing that “a purchase-money security interest does not lose its status as such, even
 if . . . [t]he purchase-money collateral also secures an obligation that is not a purchase-
 money obligation.” COLO. REV. STAT. § 4-9-103(f)(1). But, the situation is a little less clear
 for consumer-goods transactions. For consumer-goods transactions, the Colorado
 legislature gave substantial deference to courts. COLO. REV. STAT. § 4-9-103(h) states:

               The limitation of the rules in subsection . . . (f) [the dual status
               rule] . . . of this section to transactions other than consumer-
               goods transactions is intended to leave to the court the
               determination of the proper rules in consumer-goods
               transactions. The court may not infer from that limitation the


                                                11
Case:20-10069-TBM Doc#:39 Filed:08/25/20                   Entered:08/25/20 16:46:28 Page12 of 19


                 nature of the proper rule in consumer-goods transactions and
                 may continue to apply established approaches.

 Having identified the relevant statutory framework under the Colorado Uniform
 Commercial Code, the Court moves from generalities to the particulars of this dispute.

         3.      The Parties Concede that Westlake Financial Does Not Have a
                 Purchase Money Security Interest Securing the Portion of the Debt
                 for Financing the GAP Insurance.

         Gap waiver, gap coverage, or gap insurance is a type of insurance which covers
 the gap between the amount due under an automobile loan and the proceeds of an
 insurance settlement and deductibles in the event that a vehicle is stolen or damaged
 resulting in total loss. See Munzberg, 388 B.R. at 543 (“Gap insurance covers that part of
 the damage that exceeds the value of the automobile, up to the outstanding balance of
 the secured loan.”) It is purely optional. The Debtor asserts that the $295 in GAP
 Insurance was “a source of additional profit and lacks the ‘close nexus between the
 acquisition of collateral [the Car] and the secured obligation’ to rank as a PMSI [purchase
 money security interest]” under the Hanging Paragraph and Colorado state law.32 As
 evidentiary support, the Debtor relies on the Contract which confirms that the purchase of
 the GAP Insurance was not required to purchase the Car (unlike the other additional
 charges such as the delivery and handling fee and filing fees paid to public officials).33
 The Court assumes that the $295 in GAP Insurance purchased by the Debtor (or some
 portion thereof) remains part of the debt still owing to Westlake Financial.34

        Whether the debt related to the GAP Insurance qualifies as a purchase money
 security interest under the Hanging Paragraph and Colorado law is a very difficult legal
 question that requires careful parsing of COLO. REV. STAT. § 4-9-103. Only two Courts of
 Appeals have considered the issue and each reached the same conclusion under virtually
 identical provisions of the Uniform Commercial Code adopted in other states: car dealers
 and lenders may obtain a purchase money security interest for debt financed to pay gap
 insurance. Dale, 582 F.3d at 573-75 (under Texas UCC, gap insurance financed in
 connection with purchase of a vehicle constitutes a “purchase-money obligation” secured
 by a “purchase-money security interest” in the vehicle); Price, 562 F.3d at 628 n.5 (under
 North Carolina UCC, secured creditor has a “purchase-money security interest” in a
 vehicle as security for financing gap insurance). This seems to be the dominant view.
 See also In re Manor, 569 B.R. 764, 767 (Bankr. W.D. Wis. 2017) (under Wisconsin UCC,
 gap insurance financed as part of car purchase met “requirements of the purchase-money
 security interest definition.”); In re Ford, 387 B.R. 829 (Bankr. D. Kan. 2008), aff’d Ford,
 574 F.3d 1279 (implicitly assuming, but without analysis, that gap insurance was
 purchase money security interest).


 32
         Docket No. 34 at 4.
 33
         Stip. Fact Nos. 11 and 12.
 34
         Neither the Debtor nor the Chapter 13 Trustee offered the Court any evidence concerning the
 current status of the GAP Insurance and whether it still forms part of the debt owed to Westlake Financial.



                                                      12
Case:20-10069-TBM Doc#:39 Filed:08/25/20           Entered:08/25/20 16:46:28 Page13 of 19


        However, other courts have disagreed about whether debt for purchase of gap
 insurance is a purchase money security interest. See Ford Motor Credit Co. LLC v. Miller
 (In re Miller), 431 B.R. 308, at *4 (10th Cir. BAP 2009) (unpublished table decision) (under
 Kansas UCC, “GAP insurance policy . . . . does not fall within the purview of ‘purchase
 money security interest’”). Most courts coming out that way relied on a trial level decision,
 In re Price, 363 B.R. 734, 745 (Bankr. E.D.N.C. 2007), for analysis of gap insurance
 issues. See e.g. Munzberg, 388 B.R. at 543-44 (under Vermont UCC, “gap insurance is
 not part of the purchase price of the collateral, and thus does not come within the scope
 of the debt secured by a PMSI”). However, the trial level decision on gap insurance in
 Price, 363 B.R. 734, was later overruled by the United States Court of Appeals for the
 Fourth Circuit. Price, 562 F.3d at 629. Thus, most of the case law holding that debt for
 purchase of gap insurance is not a purchase money security interest now seems
 somewhat suspect.

        Although the proper characterization of the debt for the GAP Insurance (as a
 purchase money security interest or not) is a tough issue, the Court need not decide it
 now because it is not in dispute in this case. The Chapter 13 Trustee has conceded the
 point to the Debtor and stated: “[The Chapter 13] Trustee agrees with Debtor that the
 GAP insurance policy is not a PMSI because it lacks the ‘close nexus between the
 acquisition of collateral and the secured obligation.’”35 Thus, the Court simply assumes
 (without deciding) that the portion of the debt owed to Westlake Financial for financing the
 GAP Insurance is not a purchase money security interest under Colorado law and the
 Hanging Paragraph.

        4.     Westlake Financial Has a Purchase Money Security Interest
               Securing the Remaining Debt for Financing the Car and Additional
               Charges.

         The balance of the Westlake Financial Claim (exclusive of that portion of the debt
 attributable to financing the GAP Insurance) is for financing the purchase price of the Car,
 including the $299 delivery and handling fee and the $37.20 in filing fees paid to public
 officials. Since the purchase of the Car was for the personal use of the Debtor, the
 financing under the Contract was advanced to buy the Car, and the Car serves as
 collateral for the loan, the remaining debt owed to Westlake Financial is a classic
 purchase money security interest under Colorado law (COLO. REV. STAT. § 4-9-103) and,
 therefore, the Hanging Paragraph. Even the Debtor appears to concede the point by not
 arguing otherwise.

        5.     The Purchase Money Security Interest Part of the Debt Is Not
               Destroyed by the Non-Purchase Money Security Interest Part of the
               Debt.

        As currently framed, most of the debt represented by the Westlake Financial Claim
 is a purchase money security interest — but a small sliver related to the GAP Insurance is
 not. The Debtor rests her main legal challenge on that dichotomy. She contends that the

 35
        Docket No. 35 at 4.


                                              13
Case:20-10069-TBM Doc#:39 Filed:08/25/20           Entered:08/25/20 16:46:28 Page14 of 19


 GAP Insurance part of the debt secured by the Car (which is not a purchase money
 security interest) destroys or transforms the entire debt secured by the Car so that none
 of it remains a purchase money security interest subject to the Hanging Paragraph. The
 Debtor puts it this way: “once an automobile lender includes extraneous charges (such
 as GAP insurance), the safety extended by the hanging paragraph disappears.”36 If that
 argument is correct, then the Debtor would be free to cram down the debt owed to
 Westlake Financial just as she proposed in the Chapter 13 Plan.

         The Debtor argues that the Court should embrace the “transformation rule” for
 purchase money security interests and reject the “dual status rule.” The “transformation
 rule” “holds that a security interest that is part purchase-money and part non-purchase
 money completely loses its purchase-money character and is entirely ‘transformed’ into a
 non-purchase-money security interest.” Graupner, 537 F.3d at 1300 (describing
 transformation rule); see also Ford, 574 F.3d at 1288 (explaining transformation rule in
 similar terms). On the other hand, the “dual-status rule” “allows the court to treat the
 purchase-money portion as purchase-money, while the non-purchase-money portion
 remains non-purchase-money.” Graupner, 537 F.3d at 1300; In re Jones, 583 B.R. 749,
 758 (Bankr. W.D. Wash. 2018) (“The ‘dual status rule’ allows part of a loan to have
 purchase money status, while the remainder is secured by a regular security interest.”)

        The Colorado legislature expressly adopted the “dual status rule” for non-
 consumer-goods transactions. COLO. REV. STAT. § 4-9-103(f)(1) (“a purchase-money
 security interest does not lose its status as such, even if . . . [t]he purchase-money
 collateral also secures an obligation that is not a purchase-money obligation.”). That
 provision, however, does not apply to consumer-goods transactions such as the Debtor’s
 purchase of the Car. For consumer-goods transactions, the Colorado legislature affords
 courts discretion. COLO. REV. STAT. § 4-9-103(h).

         The Court sees no reasoned legal basis to treat consumers and non-consumers
 differently with respect to this issue. Indeed, the Colorado legislature’s use of the phrase
 “to the extent that” in defining a “purchase-money security interest” strongly supports the
 “dual status rule” for all types of transactions. COLO. REV. STAT. § 4-9-103(b)(1) (“A
 security interest in goods is a purchase-money security interest: (1) [t]o the extent that the
 goods are purchase-money collateral with respect to that security interest . . . .”).

         Fortunately, the Court’s job in choosing between the competing legal approaches
 (or something else) is much easier because of binding appellate precedent as well as
 very persuasive prior bankruptcy decisions construing the Colorado Uniform Commercial
 Code — all of which endorse the “dual status rule.” The key Tenth Circuit decision is
 Billings, 838 F.2d 405. In that case, the appellate court construed the phrase “purchase
 money security interest” in the context of Section 522(f) and considered whether
 refinancing a purchase money debt in a consumer-goods transaction (i.e., purchase of
 furniture on credit) caused the debt to lose its purchase money status. The Tenth Circuit
 adopted the “dual status rule” under the Colorado version of the Uniform Commercial
 Code:

 36
        Docket No. 34 at 8.


                                              14
Case:20-10069-TBM Doc#:39 Filed:08/25/20                 Entered:08/25/20 16:46:28 Page15 of 19



                The problem with the first rationale — that the purchase
                money security interest cannot exist when collateral secures
                more than its purchase price — is that it ignores the precise
                wording of the Uniform Commercial Code. Section 9-107 of
                the U.C.C. provides that a security interest is a purchase
                money security interest “to the extent that” the loan enables
                the debtor to purchase new property. This language would be
                meaningless if an obligation could never be considered only
                partly a purchase money debt.

 Id. at 408.37 To bolster its analysis, the appellate panel quoted favorably a lengthy
 passage from another appellate court:

                By overlooking that phrase [“to the extent”], the
                “transformation” courts adopt an unduly narrow view of the
                purchase-money security device. Their reasoning is
                inconsistent with the Commercial Code, which gives favored
                treatment to those financing arrangements on the theory they
                are beneficial both to buyers and sellers. By contrast,
                acceptance of the “dual-status” rule, with its pro tanto
                preservation of purchase-money security interests, is more in
                harmony with the [Bankruptcy] Code. Tolerance of “add-on”
                debt and collateral provisions, properly applied, carries out the
                approbation for purchase-money security arrangements . . . .

 Billings, 838 F.2d at 408 (quoting Pristas v. Landaus of Plymouth, Inc., 747 F.2d 797, 801
 (3d Cir. 1984)). Subsequently, the Tenth Circuit Bankruptcy Appellate Panel
 characterized the Billings holding as: “adopting the dual status rule, and noting ‘[district]
 and bankruptcy courts in this circuit, applying their understanding of the laws of most
 states in our circuit, have rejected the ‘transformation’ rationale, and have held that
 refinancing does not automatically transform a purchase money security interest.’” Miller,
 431 B.R. 308, at *3 n.30 (quoting Billings, 838 F.2d at 409); see also In re Ericksen, 2006
 WL 4846379, at *3 (Bankr. D. Utah Jul. 26, 2006) (“The Tenth Circuit Court of Appeals
 has rejected the transformation rule in favor of the dual status rule.”)

        Bankruptcy courts construing the Colorado Uniform Commercial Code, both before
 and after the Billings decision, also have endorsed the “dual status rule” for purchase
 money security interests in consumer-goods transactions. In Stevens v. Assoc. Fin.
 Servs. (In re Stevens), 24 B.R. 536 (Bankr. D. Colo. 1982), Bankruptcy Judge McGrath
 focused on the “to the extent that” language of the Colorado Uniform Commercial Code
 37
          The Billings panel relied on the “to the extent that” language of COLO. REV. STAT. § 4-9-107.
 However, the Colorado version of the Uniform Commercial Code was amended and renumbered after the
 Billings decision. As set forth above, the current operative text is located at COLO. REV. STAT. § 4-9-
 103(b)(1). Although there are some differences, the current text still retains the “to the extent that”
 provisions that the Tenth Circuit found dispositive.



                                                    15
Case:20-10069-TBM Doc#:39 Filed:08/25/20                     Entered:08/25/20 16:46:28 Page16 of 19


 definition of purchase money security interest and concluded: “there seems to be no
 requirement that the item [the collateral] secure only its purchase price.” Id. at 538.38
 More recently, Bankruptcy Judge Campbell came to the same conclusion in In re
 McCauley, 398 B.R. 41 (Bankr. D. Colo. 2008), citing the Billings opinion. The McCauley
 court reasoned:

                  The language used in the Colorado UCC's definition of PMSI
                  itself seems to contemplate a “dual status” rule, when it states
                  that a security interest in goods is a PMSI “to the extent ” the
                  goods secure an obligation incurred as all or part of the
                  purchase price of the goods. C.R.S. § 4–9–103(b). If a
                  security interest can be a PMSI to a certain extent, then it can
                  also be a non-PMSI to the extent it does not fit the definition.
                  Further, application of the transformation rule would appear to
                  frustrate Congress' intent in enacting the hanging paragraph.
                  It is evident that Congress wanted to prohibit debtors from
                  being able to cram down secured claims for cars that they
                  purchased within two and a half years prior to their Chapter 13
                  filing. Applying a strict transformation rule would penalize a
                  vehicle lender for extending additional unsecured credit as a
                  convenience to new car buyers. No apparent purpose would
                  be served by penalizing lenders who choose to undertake
                  such transactions.

 Id. at 47 (emphasis in original).

         The Chapter 13 Trustee relies heavily on the McCauley case in advocating for
 adopting the “dual status rule.”39 However, the Debtor contends that “McCauley was
 abrogated by Ford and is no longer good law.”40 After carefully considering the issue, the
 Court concurs with the Chapter 13 Trustee. The McCauley opinion consists of two parts.
 In the first part, the court decided that the “negative equity financing of a trade in” could
 not be considered a purchase money security interest under the Colorado Uniform
 Commercial Code and the Hanging Paragraph. McCauley, 398 B.R. at 45-46. Then,
 having decided that the creditor’s debt included both a purchase money security interest
 and a non-purchase money security interest (i.e., the negative equity), the court
 addressed the second part: whether to apply the “‘transformation’ or ‘dual status’ rule.”
 Id. at 46-47. As noted above, the McCauley court endorsed the “dual status rule.”

        Subsequently, in Ford, 574 F.3d 1279, the Tenth Circuit decided the negative
 equity question differently. The appellate court majority decided that negative equity
 financing of a trade in as part of a vehicle purchase transaction qualified as a purchase

 38
         As in the Billings decision, the Stevens court relied on a prior version of the definition of a purchase
 money security interest. COLO. REV. STAT. § 4-9-107. The current operative text is located at COLO. REV.
 STAT. § 4-9-103(b)(1) and still retains the “to the extent that” provisions that the Stevens court found
 important.
 39
         Docket Nos. 21 and 35.
 40
         Docket No. 34 at 5.


                                                       16
Case:20-10069-TBM Doc#:39 Filed:08/25/20            Entered:08/25/20 16:46:28 Page17 of 19


 money security interest under the Kansas Uniform Commercial Code. Id. at 1285. Thus,
 the Tenth Circuit determined that the Hanging Paragraph barred a debtor from cramming
 down the entire secured debt for purchase of the vehicle. While the Tenth Circuit
 effectively abrogated the first part of the McCauley decision pertaining to negative equity
 in automobile transactions, the appellate court did not reject the second part of the
 McCauley decision dealing with the “dual status rule.” In fact, the Ford majority simply
 had no need to address the “dual status rule” because it found that the entire debt
 (including even a component for gap insurance) was a purchase money security interest.
 So, the Court concludes that the McCauley court’s endorsement of the “dual status rule”
 is still valid and persuasive.

         In addition to the Billings, Stevens, and McCauley decisions all adopting the “dual
 status rule” as a matter of the Colorado Uniform Commercial Code, the Court also notes
 that multiple other intra-circuit decisions endorse the “dual status rule.” Ericksen, 2006
 WL 4846379, at *3 (“The Court has reviewed Billings carefully and finds its reasoning
 persuasive . . . . In view of this reasoning and the fact that no other state in the Tenth
 Circuit appears to have followed the transformation rule . . ., this Court elects to apply the
 dual status rule . . . .”); In re Burt, 378 B.R. 352, 364-65 (Bankr. D. Utah 2007) (finding
 that all debt associated with the purchase of the vehicle was purchase money security
 interest but “if the Court were to apply dual status rule in this case, the purchase money
 portion of [the creditor’s claim]. . . is protected from cram down”); In re Vega, 344 B.R.
 616, 622 n.29 (Bankr. D. Kan. 2006) (applying Kansas UCC, “the dual-status rule applies
 in both commercial and consumer contexts”).

        Notwithstanding the foregoing, the Debtor contends that in Ford, 574 F.3d 1279,
 the “10th Circuit analyzed, considered, and ultimately declined to adopt a ‘dual-status’
 rule.” (Docket No. 34 at 4.) The Debtor’s argument is flat wrong. The Tenth Circuit
 majority in Ford decided that the entire debt (including negative equity and gap insurance)
 was a purchase money security interest under Kansas law and the Hanging Paragraph.
 There was no need to address the dual status rule at all. In fact, the majority decision in
 Ford never even refers to the terms “dual status rule” or “transformation rule.” It is only in
 a dissenting opinion that one judge addressed the issue, contending that debt for
 negative equity financing should not be considered as a purchase money security
 interest. Having so concluded, the dissenting judge, now confronted with whether to
 adopt the “dual status rule” or the “transformation rule,” argued for adoption of the “dual
 status rule” under the Kansas law (which version of the Uniform Commercial Code might
 more directly support the “dual status rule”). The Debtor simply mischaracterizes the
 Ford decision. 574 F.3d 1279.

        Based upon the parties’ legal briefing as well as the Court’s own research, there
 are no reported decisions within the ambit of the Tenth Circuit which have adopted the
 “transformation rule.” Instead, they all come out the other way. And, nationally, there are
 no reported decisions about the Hanging Paragraph deciding that the purchase of gap
 insurance is itself sufficient to destroy the purchase money security interest character of
 the principal debt incurred to buy a vehicle.




                                               17
Case:20-10069-TBM Doc#:39 Filed:08/25/20           Entered:08/25/20 16:46:28 Page18 of 19


        Thus, relying on the text of COLO. REV. STAT. § 4-9-103(b)(1), the binding Billings
 decision, the persuasive Stevens and McCauley opinions, and other precedent from
 courts within the Tenth Circuit, the Court concludes that the purchase money security
 interest portion of the debt owed to Westlake Financial is not destroyed or transformed by
 the nominal non-purchase money security interest portion of the debt attributable to
 financing the GAP Insurance. Instead, the Court adopts the “dual status rule,” and finds
 that the Hanging Paragraph applies to prohibit cramdown of the purchase money security
 interest portion of the debt owed to Westlake Financial. Thus, the Court cannot confirm
 the Debtor’s Chapter 13 Plan.

       6.     Calculation of the Amount of Debt Not Subject to Cramdown.

        The Debtor and the Chapter 13 Trustee agree that the portion of the debt owed to
 Westlake Financial for financing the GAP Insurance is not a purchase money security
 interest under Colorado law and the Hanging Paragraph. Based upon that concession,
 and the Court’s adoption of the “dual status rule,” the Court must calculate how much of
 the Westlake Financial Claim is a purchase money security interest (protected from
 cramdown) and how much is a non-purchase money security interest (which may be
 crammed down). COLO. REV. STAT. § 4-9-103(e) provides some guidance on the
 application of payments to debt in the context of non-consumer-goods transactions.
 However, that provision is not applicable to consumer-goods transactions such as the
 Debtor’s purchase of the Car. COLO. REV. STAT. § 4-9-103(h). Instead, the Court has
 discretion to decide a reasonable method of calculation. Id.

        The Chapter 13 Trustee advocates for the methodology explained in the McCauley
 decision:

              The existing secured obligation is divided into a PMSI and a
              non-PMSI, often by determining the percentage of the original
              loan which was attributable to the new car’s financing. This
              percentage is multiplied by the existing balance on the loan to
              quantify the amount of the secured claim that must be paid in
              full, with interest, under the hanging paragraph. [The rest] . . .
              may be treated as an unsecured debt . . . .

 McCauley, 398 B.R. at 46. That methodology is commonly used by courts adopting the
 “dual status rule.” See Jones, 583 B.R. at 758-59; In re Brodowski, 391 B.R. 393, 403
 (Bankr. S.D. Tex. 2008). Notably, the Debtor has not offered any other approach to
 allocation of the debt. So, the Court follows the McCauley methodology proposed by the
 Chapter 13 Trustee.

        In this case, the total original loan under the Contract was $11,375.85. The portion
 of the original loan attributable to the GAP Insurance was $295. Converting to a
 percentage, the GAP Insurance part of the original loan constituted just 2.6% of the
 original loan while the remaining 97.4% of the original loan was directly for purchase of
 the Car and the additional charges. Westlake Financial filed the Westlake Financial
 Claim for $10,537.08 (plus interest). Applying the foregoing, a 2.6% portion of the


                                              18
Case:20-10069-TBM Doc#:39 Filed:08/25/20         Entered:08/25/20 16:46:28 Page19 of 19


 Westlake Financial Claim (which equals $273.96) is attributable to the GAP Insurance
 and is a non-purchase money security interest that may potentially be crammed down
 under Sections 506 and 1325(a)(5). However, the remaining 97.4% of the Westlake
 Financial Claim (which equals $10,263.12) is a purchase money security interest that may
 not be crammed down because of the Hanging Paragraph.

                             VI.   Conclusion and Orders.

       For the reasons set forth above, the Court:

       ORDERS that confirmation of Debtor’s Plan is DENIED; and

        FURTHER ORDERS that the Court will issue a separate order establishing the
 deadlines for the Debtor to file an amended plan consistent with this Order and the
 procedure for prosecuting such amended plan.

       DATED this 25th day of August, 2020.

                                                 BY THE COURT:




                                                 Thomas B. McNamara,
                                                 United States Bankruptcy Judge




                                            19
